Title: To George Washington from William Shippen, Jr., 29 April 1781
From: Shippen, William, Jr.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 29. April 1781
                        
                        I beg pardon for delaying so long to return a thousand thanks to your Excellency for your polite &
                            obliging Letter of February 14th.
                        Since I left the public service I flatter myself I have been useful in qualifying young gentlemen for your
                            hospitals & army as well as for private life—I impatiently wait to execute any commands you may still honor me
                            with, & beg your & your good Ladys acceptance of my most affectionate compliments & best wishes. I
                            am with unremitting zeal & Esteem Your Excellencys very humb. & obedt Servt
                        
                            W. Shippen jr.
                        
                    